Citation Nr: 0727168	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  05-12 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to an increased rating for hypertension, 
currently rated as 10 percent disabling. 

2.  Entitlement to an increased rating for anxiety and 
dysthymic disorder, currently rated as 30 percent disabling. 

3.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).   




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to February 
1995.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an October 2004 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno.  Jurisdiction over the matter was 
transferred to the Cleveland RO.

While hypertension has been rated as 10 percent disabling 
effective from March 2000, the October 2004 rating decision 
incorrectly listed the disability rating for hypertension as 
0 percent, and subsequently "increased" the rating for 
hypertension to 10 percent effective from April 2004.  This 
action was corrected by a subsequent rating decision in 
November 2004, and hypertension was listed therein as being 
rated as 10 percent effective from March 2000.  As such, 
while one of the issues listed on the March 2005 statement of 
the case was "Earlier effective date for hypertension," 
this issue need not be addressed as the error contained in 
the October 2004 rating decision has been cured. 

The Board notes that the veteran had been represented by R.A. 
LaPointe, a private attorney who has recently retired.  In a 
May 2007 letter, the Board informed the veteran of these 
circumstances and notified him of his options, including 
representing himself, appointing a veterans service 
organization, or appointing a different private attorney or 
agent.  This letter also informed the veteran that if he did 
not respond within 30 days, it should be assumed that the 
veteran wished to represent himself and that the Board would 
resume its review of his appeal.  As no response to this 
letter has been received, the Board will resume review of his 
appeal without representation.


FINDINGS OF FACT

1.  The veteran is on medication for hypertension; blood 
pressure at the most recent VA examination was recorded to, 
at worst, 140/106.   

2.  Service connected psychiatric disability possibly results 
in some impairment of short term memory and anxiety but does 
not result in occupational or social impairment with reduced 
reliability or productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
long-term memory; impaired judgment; or impaired abstract 
thinking.  

3.  The service-connected disabilities are a psychiatric 
disorder listed as anxiety and dysthymic disorder, rated 30 
percent disabling and hypertension, rated 10 percent 
disabling; the service-connected disabilities combine to 40 
percent.  

4.  On his application for TDIU, the veteran reported 
education through one year of college and occupational 
experience as a construction worker, warehouse supervisor, 
painter, and underground utility worker; he also reported on 
this application that he last worked full time in March 2004.  

5.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
hypertension are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. §4.104, Diagnostic Code (DC) 7101 
(2006).    

2.  The criteria for a rating in excess of 30 percent anxiety 
and dysthymic disorder are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §4.130, DC 9400 (2006).    
 
3.  The criteria for a total rating for compensation purposes 
based upon individual unemployability have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial agency decision that is being appealed.  The 
RO's June 2004 notice letter informed the veteran that he 
could provide evidence to support his claims or location of 
such evidence and requested that he provide any evidence in 
his possession.  The notice letter notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the veteran was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  As the claims are denied, any matter as to the 
assignment of a disability rating or effective date is moot.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Records from the Southern Nevada VA Health Care System have 
been obtained.  The veteran has not identified any other 
post-service medical care providers.  The veteran was 
afforded VA examinations in September 2004.  In light of the 
foregoing, the Board is satisfied that all relevant facts 
have been adequately developed to the extent possible; no 
further assistance to the veteran in developing the facts 
pertinent to the issues on appeal is required to comply with 
the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. 
§ 3.159.

II. Legal Criteria/Analysis

A.  Hypertension

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  In considering the 
severity of a disability it is essential to trace the medical 
history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  
Consideration of the whole recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the regulations require review 
of the recorded history of a disability by the adjudicator to 
ensure a more accurate evaluation, the regulations do not 
give past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).
 
Under 38 C.F.R. § 4.104, DC 7101 a 10 percent rating is 
warranted for hypertension when the diastolic pressure is 
predominantly 100 or more, or systolic pressure predominately 
160 or more.  Ten percent is also the minimum evaluation for 
an individual with a history of diastolic pressure 
predominately 100 or more who requires continuous medication 
for control.  Id.  A 20 percent rating is warranted when 
diastolic pressure is predominantly 110 or more, or; systolic 
pressure is predominantly 200 or more.  Id.  A 40 percent 
rating requires a diastolic pressure of predominantly 120 or 
more.  Id.

The service medical records reflect treatment for 
hypertension, and July 1995 rating decision granted service 
connection for hypertension at a noncompensable disability 
rating.  This rating was increased to 10 percent by a July 
2000 rating decision after blood pressure was recorded at a 
May 2000 VA examination at 150/102 standing; 174/122 sitting 
and 148/102 lying.   

The most recent pertinent evidence is contained on reports 
from a September 2004 VA examination that showed the veteran 
reporting that he takes blood pressure medication.  Blood 
pressure was recorded, at five minute intervals, at 140/106, 
140/106 and 140/100.  Similar blood pressure readings are 
demonstrated on VA clinical records dated in July 2004.  



Earlier VA outpatient treatment records include blood 
pressure readings of 154/106, 148/98, 138/90 and 144/100 in 
March 2004; 178/90 and 140/90 in September 2003; 136/100 in 
July 2003; 120/90 and 130/90 in June 2003; 144/94 and 144/90 
in May 2003, and 144/90 in April 2003. 

Applying the pertinent legal criteria to the facts summarized 
above, it is noted first that with respect to the diastolic 
pressure readings, the criteria for a 20 percent rating under 
DC 7101 are not met, as the post-service diastolic pressure 
readings are not predominantly 110 or more.  With regard to a 
20 percent rating for elevated systolic readings, the post-
service systolic readings of record, in large part, do not 
even approach the level of 200 required for a 20 percent 
rating under DC 7101.  As DC 7101 includes a provision 
regarding the assignment of a minimum rating of 10 percent 
for hypertension that is controlled by medication, as 
demonstrated in the instant case, the Board concludes that 
any disability currently associated with the veteran's 
hypertension is adequately reflected by the 10 percent rating 
currently assigned.   

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for hypertension, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
B.  Anxiety and Dysthymic Disorder

Occupational and social impairment due to psychiatric 
disorders, such as anxiety and dysthymic disorder, with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events) 
warrants a 30 percent disability rating.  38 C.F.R. § 4.130, 
DC 9400.  

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms of anxiety and 
dysthymic disorder as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships warrants a 50 percent disability rating.  Id.

The symptoms listed in the rating schedule are not intended 
to constitute an exhaustive list, but rather serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

It is further noted that the nomenclature employed in the 
portion of VA's Schedule for Rating Disabilities ("the 
Schedule") that addresses service-connected psychiatric 
disabilities is based upon the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (also known as "the DSM-IV").  38 
C.F.R. § 4.130 (2006).  The DSM-IV contains a Global 
Assessment of Functioning (GAF) scale, with scores ranging 
between zero and a 100 percent, representing the 
psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health-
illness.  The higher the score, the better the functioning of 
the individual.  For instance, GAF scores ranging between 61 
and 70 are warranted when there are some mild symptoms (e.g., 
depressed mood and mild insomnia), or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but when the 
individual is functioning pretty well and has some meaningful 
interpersonal relationships. GAF scores ranging between 51 
and 60 are assigned when there are moderate symptoms (like 
flat affect and circumstantial speech, and occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers). GAF scores ranging between 41 and 50 are 
assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th. ed., 1994).

The service medical records reflect treatment for psychiatric 
problems, with diagnoses including generalized anxiety 
disorder and depressive disorder, NOS.  After service, a July 
1995 rating decision granted service connection for a 
psychiatric disorder listed as "anxiety disorder/dysthymic 
disorder."  A 10 percent rating was assigned.  This rating 
was increased to 30 percent by a January 1999 rating decision 
after September and October 1998 VA mental hygiene clinic 
reports reflected treatment for poor impulse control, 
outbursts of anger and lack of sleep.  It was reported on 
these records that the veteran had been treated with lithium 
in that past but that he had stopped taking it because it 
made him too tired to work.  The diagnoses on Axis I included 
"R/O Bipolar disorder type II," and the veteran was 
assigned a GAF score of 65.    

In February 1999, the veteran was admitted for inpatient 
treatment for anxiousness, agitation and an irritable mood.  
It was indicated at that time that the veteran was unemployed 
as result of losing his job due to violent outbursts.  The 
mental status examination noted that the veteran was alert 
and oriented to all spheres and that immediate, recent, and 
remote memory, as well as insight and judgment, were intact.  
The veteran's mood was anxious but there were no 
hallucinations.  During his hospital stay, the veteran's 
medications were adjusted, and the veteran showed improvement 
with his agitation and anxiety.  He was discharged with a 
final diagnosis on Axis I of bipolar disorder with a recent 
episode of hypomania.  

The record following the February 1999 VA examination 
includes reports from treatment in a VA mental hygiene clinic 
beginning in November 1999.  In May 2000, the veteran was 
afforded a VA psychiatric examination, at which time the 
veteran stated that he had been "mostly mad all the time" 
for the previous 5 to 6 months and "mostly" anxious with 
wild mood swings.  He described his appetite as being poor 
and indicated he had lost 30 pounds in the last six months.  
The veteran also indicated that he could only sleep 3 to 4 
hours a night due to "racing thoughts."  Upon mental status 
examination, thought process and content were unremarkable; 
mood was described as anxious and the veteran describe wide 
mood swings; affect was in the wide range; insight was poor; 
judgment was impulsive; and the veteran was cognitively alert 
and oriented to three spheres.  Concentration and short term 
memory were intact.  The diagnoses on Axis I included 
"Bipolar Disorder, cycling" and Generalized Anxiety 
Disorder."  The GAF was "about 70 to 80," which represents 
a level of impairment between "mild" symptoms and those 
that are "transient and expectable reactions to psychosocial 
stressors."  

In July 2004, the veteran was admitted for further VA 
psychiatric inpatient treatment with complaints of poor anger 
control.  It was reported that the veteran had 15 different 
jobs that year alone due to "assertive and threatening 
behavior toward his co-worker and some of his supervisors."  
Upon mental status examination, the veteran was alert; mood 
was angry but under control, and calmed as the interview went 
on; affect was blunted; and speech was clear with organized 
thoughts and no abnormal content.  There was no suicidal or 
homicidal ideation and the veteran was cognitively intact.  
Upon discharge from the hospital, the veteran was said to be 
improved and he was referred for further outpatient 
psychiatric treatment.  The diagnoses on Axis I was 
Generalized Anxiety Disorder and the veteran was also 
diagnosed on Axis II with "[m]ixed personality disorder with 
narcissistic, paranoid, passive-aggressive and avoidant 
features related to lack of affection and modeling as a 
child."  

The most recent VA psychiatric examination was conducted in 
September 2004, with the examiner noting on the report from 
this examination that the veteran's claims file had been 
reviewed prior to the examination.  The veteran described his 
symptoms as sleep problems, rage, worry "all the time," 
impatience and intolerance.  The veteran reported that he had 
200 jobs since his separation from the military, 15 in 2004.  
He reported that he had so many jobs due to problems with 
temper and anxiety.  Upon examination, there was no 
impairment of thought process or communication and no 
delusions or hallucinations.  The veteran was not suicidal or 
homicidal and he was oriented to three spheres.  He described 
short term memory as usually being good but that he would 
sometimes forget to do things like pick up milk at the store.  
There were no obsessive or ritualistic behaviors and speech 
was goal oriented and logical with good tone and rhythm.  No 
panic attacks were described but the veteran described his 
mood as "frustrated and angry a lot."  A history of 
impaired impulse control was described and the veteran 
reported that it was difficult for him to get to sleep. 

Additional findings noted by the examiner September 2004 were 
that the veteran was able to abstract and conceptualize, that 
his comprehension was good and that perception was normal.  
There were no signs or symptoms of psychosis and insight was 
limited to poor.  Judgment was described as fair.  Symptoms 
of depression, mania and anxiety were described in detail by 
the examiner, as were symptoms of "[p]ersonality disorder 
cluster B, with narcissistic and antisocial features."  
Following the examination, the physician opined as follows. 

Claimant's various symptoms, including 
those from personality disorder, interact 
with each other.  His biggest problem is 
personality disorder with, as he calls 
it, an attitude problem, that is, with 
irritability, lack of empathy for others, 
[and] grandiosity . . .  Impulsivity and 
inconsistent work are also part of his 
personality disorder, as is his history 
of noncompliance with medication so that 
symptoms of depression and hypomania were 
not controlled, which interfered with 
working.   With medication, he describes 
symptoms of anxiety (service connected 
for this) and bipolar disorder (occurred 
after the military) as being under fair 
to good control, so that he would be able 
to work.  He is not unemployable due to 
generalized anxiety disorder.  The 
anxiety is controllable through 
treatment, and claimant does not describe 
losing jobs due to it; he describes 
losing jobs due to personality disorder.  
(Emphasis added).  

Following the examination, the diagnoses on Axis I were 
Generalized Anxiety Disorder and Bipolar Disorder, mixed.  
The diagnosis on Axis II, as indicated above, was listed as 
Personality Disorder cluster B, with narcissistic and 
antisocial traits.  The GAF scores were assigned as follows:  
Due to anxiety, 58; due to bipolar disorder, 55; due to 
personality disorder, 35.  A GAF score 51 and 60 represents 
moderate symptoms or moderate difficulty in social 
occupational or school functioning.  

The record reveals a complex psychiatric cluster of 
symptomatology, with some caused by the service-connected 
anxiety and others by non-service connected bipolar disorder 
and a personality disorder.  The competent evidence of record 
has attributed the majority of the veteran's psychiatric 
impairment, including that which has made it difficult for 
him to maintain steady employment, to the veteran's 
personality disorder rather than service connected 
disability.  As noted above, the veteran's service connected 
anxiety disorder only results in "moderate" disability as 
represented by the most recent GAF score.  The psychiatric 
impairment from the non-service connected psychiatric 
disorders may not be considered in determining the level of 
disability resulting from the service connected 
anxiety/dysthymic disorder.  

In short, the evidence of record shows that service connected 
psychiatric disability is not manifested by such 
symptomatology as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of long-term memory, or impaired 
abstract thinking.  While some of the symptomatology 
consistent with a 50 percent rating have been shown, to 
include occasional problems with short-term memory, mood 
disturbance, and difficulty in establishing work and social 
relationships, as the uncontradicted medical opinion of 
record is that most of the veteran's psychiatric impairment 
and inability to work through the years has been due to non-
service connected disability.  It is not clear which of these 
psychiatric manifestations are due to service-connected, as 
opposed to non-service connected disability.  However, as 
discussed above, the veteran's difficulties with maintaining 
employment have been attributed to his personality disorder 
rather than service-connected psychiatric disability, which 
is highly probative as it provides the sole insight as to 
"occupational impairment".


The Board therefore finds that the service-connected 
psychiatric symptomatology, alone, does not meet the 
schedular criteria for increased compensation.  
38 C.F.R. § 4.130, DC 9400.  Accordingly, referral of this 
decision for extraschedular consideration is not indicated.  
In reaching these decisions, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for an 
increased rating for his service connected psychiatric 
disorder, the doctrine is not for application.  Gilbert, 1 
Vet. App. at 49 (1990).
 
C.  TDIU

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded, by reason of service-connected disabilities, 
from obtaining and maintaining any form of gainful employment 
consistent with her education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable 
regulations, benefits based on individual unemployability are 
granted only when it is established that the 
service-connected disabilities are so severe, standing alone, 
as to prevent the retaining of gainful employment.  Under 38 
C.F.R. § 4.16, if there is only one such disability, it must 
be rated at least 60 percent disabling to qualify for 
benefits based on individual unemployability.  If there are 
two or more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement 
to benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including her employment and educational history.  
38 C.F.R. §4.16(b).  The Board does not have the authority to 
assign an extraschedular total disability rating for 
compensation purposes based on individual unemployability in 
the first instance.  Bowling v. Principi, 15 Vet. App. 1 
(2001).  In determining whether unemployability exists, 
consideration may be given to the veteran's level of 
education, special training, and previous work experience, 
but it may not be given to his age or to any impairment 
caused by nonservice-connected disabilities.  38 C.F.R. §§ 
3.341, 4.16, 4.19.

The service-connected disabilities are, as adjudicated above, 
a psychiatric disorder listed as anxiety and dysthymic 
disorder, rated 30 percent disabling and hypertension, rated 
10 percent disabling.  The service-connected disabilities 
combine to 40 percent.  As such, the veteran's service-
connected disability does not meet the percentage rating 
standards for a total rating for compensation purposes based 
upon individual unemployability.  38 C.F.R. § 4.16(a).  
Nevertheless, the Board must consider whether the evidence 
warrants referral to the appropriate VA officials for 
entitlement to a total disability rating for compensation 
purposes based on individual unemployability on an 
extraschedular basis under the provisions of 38 C.F.R. 
§4.16(b).  See Bowling, 15 Vet. App. at 6.  For a veteran to 
prevail on a claim for entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability, the record must reflect some factor which 
takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough; the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

On his application for TDIU filed in April 2004, the veteran 
reported education through one year of college and 
occupational experience as a construction worker, warehouse 
supervisor, painter, and underground utility worker.  He also 
reported on this application that he last worked full time in 
March 2004. 

Review of the record does not reveal competent evidence that 
demonstrates that the veteran's service-connected residuals, 
alone, render him unable to secure and follow a substantially 
gainful occupation.  As indicated above, the veteran's age 
may not be considered in making this determination, nor may 
the veteran's several nonservice connected disabilities, to 
include his personality disorder which, as noted above, has 
been found by a VA psychiatrist to have been the primary 
cause of the veteran's employment difficulties.  Thus, the 
RO's decision not to refer this issue to the Director of 
Compensation and Pension Service for consideration of TDIU 
was correct.  As such, the benefit of the doubt doctrine is 
inapplicable, and the claim must be denied.  See 38 C.F.R. § 
5107(b); Gilbert, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for hypertension is denied. 

A rating in excess of 30 percent for anxiety and dysthymic 
disorder is denied.  

Entitlement to TDIU is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


